Citation Nr: 1127372	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  08-30 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for focal L5-S1 disc disease with lumbosacral facet arthropathy (claimed as back condition), to include as secondary to service-connected residuals, fracture to right distal tibia and fibula with severe loss of motion, right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which, inter alia, denied service connection for focal L5-S1 disc disease with lumbosacral facet arthropathy (claimed as back condition).  A timely Notice of Disagreement was received by VA in July 2007.

The Board notes that the Veteran's Notice of Disagreement also initially preserved the Veteran's appeal as to the issue of entitlement to an increased rating for residuals, fracture to right distal tibia and fibula with severe loss of motion, right ankle, rated as 30 percent disabling.  In his September 2008 substantive appeal, however, the Veteran expressed his desire to proceed on appeal only as to the issue of entitlement to service connection for his claimed low back disorder.  Accordingly, the Board does not take jurisdiction as to the increased rating claim for the residuals of the Veteran's right distal tibia and fibula fracture with severe loss of motion of the right ankle.  The Veteran and his spouse testified at a March 2011 Travel Board hearing held at the Houston RO. 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to residuals, fracture to right distal tibia and fibula with severe loss of motion, right ankle, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran asserts entitlement to service connection for focal L5-S1 disc disease with lumbosacral facet arthropathy (claimed as back condition), to include as secondary to service-connected residuals, fracture to right distal tibia and fibula with severe loss of motion, right ankle.  In support of his claim, he argues that as a result of his service-connected right tibia and fibula fracture and loss of right ankle motion, he has been required to walk with an altered gait for many years.  He theorizes that, as a result of this altered gait, he has incurred a low back disorder.  Indeed, x-rays taken at the Veteran's February 2007 VA examination revealed focal L5-S1 disc disease with lumbosacral facet arthropathy.  The Board also notes that an April 2007 private MRI revealed congenital spinal stenosis in the low lumbar spine especially at L3-4, L4-5, and L5-S1, disc herniation at L5-S1, and nerve root compression on left side at L3-4 and L4-5.

Upon review of the Veteran's claims file, the Board notes that only sporadic treatment records, which pertain to treatment between March and May of 2006, have been obtained from the VA medical center in Houston, Texas.  Moreover, the Veteran testified at his Travel Board hearing that he has been receiving treatment for his various disorders at the VA medical center in La Grange, Texas.  There is no indication in the claims file that any documented efforts have been made to obtain the Veteran's VA treatment records from either the Houston or La Grange facilities.  In this case, the Veteran's complete VA treatment records are highly relevant to the nature and etiology of his low back disorder.  As such, efforts should be made to obtain those records.  38 C.F.R. § 3.159(c)(2).




The Veteran further testified at his Travel Board hearing that he is receiving ongoing private treatment from Dr. David Neisner and a "Dr. Beavers" at Richmond Bone and Joint Clinic.  Records in the claims file show that treatment records from September to December of 2006 have been obtained from Dr. Neisner at Columbus Medical Center.  No documented efforts have been made to date to obtain the records of Dr. Beavers.  The Veteran's private treatment records from Dr. Neisner and Dr. Beavers are likely to be relevant to the nature and etiology of the Veteran's low back disorder.  As such, efforts should also be made to obtain records from Dr. Neisner which correspond to treatment since December 2006, as well as the Veteran's complete treatment records from Dr. Beavers.  38 C.F.R. § 3.159(c)(1).

The Veteran was previously afforded a VA examination of his right ankle, right leg, and spine in February 2007.  In the corresponding report, the VA examiner opined that the Veteran's "spine condition is less likely affected by his old fracture."  Although the report indicates that the Veteran's claims file was reviewed in conjunction with the examination, the VA examiner did not address what, if any, impact the Veteran's altered gait has had upon any current low back disorder.  Moreover, the VA examiner did not provide any basis or rationale for her conclusion.  In this regard, she did not cite any specific findings that were found either on examination or in the record, nor does she cite any appropriate medical principles which would support her negative conclusion.  In the absence of such information, the VA examiner's negative nexus opinion is inadequate and does not permit the Board to determine the etiology of his current low back disorder.  As it has been more than four years since the VA examiner performed the examination in question and additional treatment records are likely to be incorporated into the record, the Veteran should simply be scheduled for a new VA examination.  38 C.F.R. § 3.159(c)(4).






Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to service connection for focal L5-S1 disc disease with lumbosacral facet arthropathy (claimed as back condition), to include as secondary to service-connected residuals, fracture to right distal tibia and fibula with severe loss of motion, right ankle.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his service connection claim on both a direct and secondary basis, and, provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The letter must also advise the Veteran that VA is undertaking efforts to obtain additional VA and private treatment records which were identified at his Travel Board hearing and which pertain to treatment of his claimed low back disorder.

The Veteran should be provided a VA 21-4142 release and be requested to identify the name(s) and current address(es) of Dr. David Neisner and Dr. Beavers at Richmond Bone and Joint Clinic.  The Veteran should also be asked to provide the name(s) and address(es) of any other VA or private medical providers who have treated his low back.

2.  Then, the RO should contact the VA medical facilities in Houston, Texas and La Grange, Texas, Dr. Neisner, Dr. Beavers, and any other private facilities identified by the Veteran, and obtain the Veteran's treatment records.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  After the development actions described above have been performed, the Veteran should be afforded a new VA examination, with an appropriate examiner, to determine the nature and etiology of the Veteran's low back disorder.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, the medical history reported by the Veteran at his examination, and clinical findings from the examination, the VA examiner is requested to provide a diagnosis of the Veteran's low back disorder, and, to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's low back disorder is caused or aggravated by his service-connected residuals from the fracture to his right distal tibia and fibula with severe loss of motion of the right ankle, to include any altered gait that has resulted from the service-connected right leg disability.  The VA examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's low back disorder is etiologically related to any other injury or illness that was incurred during his active duty service.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file, relevant findings on examination and in the Veteran's stated medical history, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

4.  After completion of the above development, the Veteran's claim of entitlement to service connection for focal L5-S1 disc disease with lumbosacral facet arthropathy (claimed as back condition), to include as secondary to service-connected residuals, fracture to right distal tibia and fibula with severe loss of motion, right ankle, should be readjudicated.  In readjudicating the Veteran's claim, the RO must consider and address both direct and secondary service connection theories.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

